                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00070-KDB-DSC


 SUNBELT RENTALS INC.,                            )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )                    ORDER
 SECOND LIFE EQUIPMENT LLC,                       )
 MICHAEL GUZMAN AND                               )
 JESSICA GUZMAN,                                  )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on “Defendants’ Emergency Motion to Stay Civil

Action Pending Resolution of Parallel Criminal Proceeding” (document # 66) filed May 3, 2021

and “Defendants’ Amended Emergency Motion to Stay Civil Action Pending Resolution of

Parallel Criminal Proceeding” (document #76) filed May 14, 2021. For the reasons set forth

therein and for good cause shown, the Motions are GRANTED and IT IS ORDERED that this

case is STAYED pending further order of the Court. The Court orders the parties to file periodic

reports every sixty days detailing the status of the criminal proceeding.

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                       Signed: May 18, 2021
